Case 1:20-cv-22899-BB Document 37 Entered on FLSD Docket 09/08/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-22899-BLOOM/Louis

 UTOPIA KIDS, INC. d/b/a
 DENNY’S CHIDREN’S WEAR,

        Plaintiff,
 v.

 CERTAIN UNDERWRITERS AT
 LLOYD’S LONDON, et al.,

       Defendants.
 ____________________________________/

                     FINAL ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE is before the Court on Plaintiff Utopia Kids, Inc.’s Notice of Voluntary

 Dismissal without Prejudice, ECF No. [36]. Plaintiff seeks dismissal of this matter against

 Defendants, Certain Underwriters at Lloyd’s London; National Fire & Marine Insurance

 Company; and Crum & Forster Specialty Insurance Company. Being fully advised it is,

        ORDERED AND ADJUDGED that Plaintiff, Utopia Kids, Inc.’s Notice of Voluntary

 Dismissal without Prejudice, ECF No. [36], is approved and adopted, and the above-styled case

 is DISMISSED WITHOUT PREJUDICE. Defendants’ Motion to Dismiss, ECF No. [32], is

 DENIED as moot. The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 8, 2020.




                                                     _________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE
 Copies to: Counsel of Record
